UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 16, 2011 JAKKS PACIFIC, INC. (Exact name of registrant as specified in its charter) Delaware 0-28104 95-4527222 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 22619 Pacific Coast Highway, Malibu, California 90265 (Address of principal executive offices) (310) 456-7799 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) 1 Item 8.01 Other Events On December 16, 2011, JAKKS Pacific, Inc. (the “Company”) issued a press release updating the Company’s 2011 Guidance. The Company hereby incorporates by reference the press release dated December 16, 2011, attached hereto as Exhibit 99.1, and made a part of this Item 8.01. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Description Press Release dated December 16, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAKKS PACIFIC, INC. Dated:December 16, 2011 By: /s/ JOEL M. BENNETT Joel M. Bennett, CFO 3 EXHIBIT INDEX Exhibit Description Press Release dated December 16, 2011. 4
